Morrill, C. J.
Suit was instituted by Hoel against Duggan, on a note and mortgage against Duggan, who died during the pendency of the suit, and the suit was prosecuted against his administrator.
The surviving widow intervened, claiming the mortgaged property as her homestead. Judgment was given in favor of plaintiff against the succession for the debt, and also against both succession and the intervenor as to the subjecting the mortgaged property to the payment of the debt.
The administrator and intervenor both gave notice of appeal, but as no bond was given, and as no appeal is perfected without bond by any one, except the succession of an estate, the only parties legally before the court are the plaintiff and the succession. (Burr v. Lewis, 6 Tex., 80.)
As the only exceptions worthy of notice were made by intervenor, who, as already stated, is not a party to the suit in this court, and as the verdict of the jury was according to the evidence, the judgment is
Affirmed.